Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
06/04/2019 09:07 AM CDT




                                                           - 325 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     27 Nebraska A ppellate R eports
                                            CITY OF BEATRICE v. MEINTS
                                               Cite as 27 Neb. Ct. App. 325




                                  City of Beatrice, Nebraska, appellee, v.
                                     Daniel A. Meints, Sr., appellant.
                                                        ___ N.W.2d ___

                                  Filed June 4, 2019.     Nos. A-18-300 through A-18-320.

                 1. Judgments: Appeal and Error. When dispositive issues on appeal
                    pre­sent questions of law, an appellate court has an obligation to reach
                    an independent conclusion irrespective of the decision made by the
                    court below.
                 2. Standing: Jurisdiction: Parties. Standing refers to whether a party had,
                    at the commencement of the litigation, a personal stake in the outcome
                    of the litigation that would warrant a court’s or tribunal’s exercising its
                    jurisdiction and remedial powers on the party’s behalf.
                 3. Standing: Claims: Parties. To have standing, a litigant must assert the
                    litigant’s own rights and interests, and cannot rest a claim on the legal
                    rights or interests of third parties.
                 4. Sentences: Final Orders: Appeal and Error. A criminal sentence is not
                    considered a final judgment until the entry of a final mandate from an
                    appellate court, if an appeal has been taken.

                 Appeal from the District Court for Gage County: R icky A.
               Schreiner, Judge. Affirmed.
                 Terry K. Barber, of Barber & Barber, P.C., L.L.O., for
               appellant.
                    Abigail M. Stark, Beatrice City Attorney, for appellee.
                    Pirtle, A rterburn, and Welch, Judges.
                    Welch, Judge.
                                      INTRODUCTION
                 Daniel A. Meints, Sr., appeals an order of the Gage County
               District Court relating to 21 writs of execution issued by the
                             - 326 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

district court involving a parcel of real property he owns.
Meints claims that the judgments on which the City of Beatrice,
Nebraska, requested execution were dormant, that he was
entitled to exemptions from execution, and that Lynette Reinke
should have been allowed to intervene in the proceedings. For
the reasons stated below, we affirm.

                   STATEMENT OF FACTS
   On 25 separate dates in May and June 2011, police offi-
cers cited Meints for parking several junked or unlicensed
motor vehicles on his property in violation of Beatrice Mun.
Code, ch. 16, art. XVII, § 16-623 (2002). Meints was charged
with 12 counts in each of 25 cases brought against him and
was convicted on all 300 counts in a consolidated trial. In
April 2012, the Gage County Court entered judgments against
Meints in each case; each of the 25 judgments included court
costs and 12 fines equal to $1,299 per judgment, or a total
of $32,475.
   Meints appealed to the Gage County District Court, which,
in each case, affirmed 10 of the 12 convictions and sentences
and reversed 2 of the convictions. Meints then appealed to
the Nebraska Court of Appeals, which affirmed the judgment
of the district court. See City of Beatrice v. Meints, 21 Neb.
App. 805, 844 N.W.2d 85 (2014). On petition for further
review, the Nebraska Supreme Court affirmed the decision
of the Court of Appeals. See City of Beatrice v. Meints, 289
Neb. 558, 856 N.W.2d 410 (2014). In March 2015, the county
court issued orders of judgment on 10 of the 12 fines in each
of the 25 cases in accordance with the mandate from the dis-
trict court.
   In December 2017, the City of Beatrice filed 21 praecipes
requesting that the clerk of the district court issue execution
on 21 of the 25 judgments against Meints. Each praecipe
requested that the sheriff levy on the same parcel of real prop-
erty owned by Meints located on South 9th Street in Beatrice,
Nebraska. The district court issued 21 writs of execution in
response to the requests.
                              - 327 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                    CITY OF BEATRICE v. MEINTS
                       Cite as 27 Neb. Ct. App. 325

   On January 2, 2018, Meints filed a request for a hearing in
the district court alleging that some or all of his property seized
may be exempt from execution. On January 10, Meints filed a
motion to quash the execution, alleging that the judgments the
City of Beatrice sought to execute were dormant because it had
been over 5 years since the court issued the May 2012 order
requiring him to pay the fees and costs.
   Also on January 10, 2018, Reinke, who Meints’ counsel
identified as Meints’ girlfriend, filed a motion to intervene in
the proceedings and a complaint in intervention. Reinke alleged
that she had an ownership interest in a property involved in the
execution because she purchased tax sale certificates in 2011,
she was a resident of the property, and her tax sale certificates
provided her a right to intervene.
   A hearing was held in January 2018 on Meints’ claim for
exemptions during which Meints claimed he was entitled to a
serviceman’s exemption and a homestead exemption. In con-
nection with the execution proceedings, the City of Beatrice
argued Meints was not entitled to exemptions because the
execution related to criminal proceedings.
   In an order dated January 16, 2018, the district court denied
Meints’ claim for exemptions. Following a hearing on Reinke’s
motion to intervene and Meints’ motion to quash the execu-
tion, the district court entered an order on February 23 which
denied Reinke’s motion to intervene and overruled Meints’
motion to quash. Meints timely appeals from the orders deny-
ing his request for exemptions and his motion to quash. Reinke
did not appeal from the district court’s denial of her motion
to intervene.
               ASSIGNMENTS OF ERROR
  Meints assigns that the district court erred in denying
Reinke’s motion to intervene, finding his property was not
exempt from execution, and denying his motion to quash.
               STANDARD OF REVIEW
  [1] When dispositive issues on appeal present questions
of law, an appellate court has an obligation to reach an
                             - 328 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

independent conclusion irrespective of the decision made by
the court below. State v. Jerke, 302 Neb. 372, 923 N.W.2d
378 (2019).

                           ANALYSIS
                      R einke’s Intervention
    Meints first assigns that Reinke, his girlfriend, should have
been permitted to intervene in the proceedings. In order for
Meints to appeal a claim on behalf of Reinke, he first must
have standing to do so.
    [2,3] Standing refers to whether a party had, at the com-
mencement of the litigation, a personal stake in the outcome
of the litigation that would warrant a court’s or tribunal’s
exercising its jurisdiction and remedial powers on the party’s
behalf. Applied Underwriters v. S.E.B. Servs. of New York,
297 Neb. 246, 898 N.W.2d 366 (2017). To have standing, a
litigant must assert the litigant’s own rights and interests, and
cannot rest a claim on the legal rights or interests of third
parties. Id.
    Reinke did not appeal from the court’s order denying her
attempt to intervene. Because Meints is attempting to now
litigate Reinke’s right to intervene, he is resting his claim
on her rights. She could have chosen to appeal, but did not.
Accordingly, Meints has no standing to assert Reinke’s rights
and any assigned errors in connection therewith shall not be
considered by this court.

                     R ight to Exemption
   Meints next assigns that the district court erred in overrul-
ing his motion to grant him certain exemptions in connection
with the City of Beatrice’s attempt to execute on judgments
involving his property. In support of his contention, Meints
cites Neb. Rev. Stat. § 25-1542 (Reissue 2016) of the rules
governing executions on civil judgments, which rules entitle
him to certain exemptions from execution, and argues that the
judgments obtained against him are civil in nature.
                              - 329 -
          Nebraska Court of A ppeals A dvance Sheets
               27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

   In response, the City of Beatrice cites to Neb. Rev. Stat.
§ 29-2407 (Reissue 2016), which at the pertinent time
period provided:
         Judgements for fines and costs in criminal cases shall
      be a lien upon all the property of the defendant within the
      county from the time of docketing the case by the clerk
      of the proper court, and judgments upon forfeited recog-
      nizance shall be a like lien from the time of forfeiture. No
      property of any convict shall be exempt from execution
      issued upon any such judgment as set out in this section
      against such convict except in cases when the convict is
      sentenced to a Department of Correctional Services adult
      correctional facility for a period of more than two years,
      in which cases there shall be the same exemptions as at
      the time may be provided by law for civil cases. The lien
      on real estate of any such judgment for costs shall termi-
      nate as provided in section 25-1716.
Accordingly, the issue of whether Meints was entitled to
exemptions in connection with the execution on judgments
involving his property turns on whether the proceedings against
Meints were civil or criminal in nature.
   In support of his argument that the proceedings against him
were civil, Meints cites to McLaughlin v. State, 123 Neb. 861,
244 N.W. 799 (1932), disapproved on other grounds, State v.
Amick, 173 Neb. 770, 114 N.W.2d 893 (1962). In McLauglin,
the Nebraska Supreme Court noted:
         But in Peterson v. State, 79 Neb. 132, it was held: “A
      prosecution for the violation of a city ordinance, which
      does not embrace any offense made criminal by the laws
      of the state, while in form a criminal prosecution, is, in
      fact, a civil proceeding to recover a penalty, and clear and
      satisfactory proof that the offense has been committed is
      sufficient to sustain a conviction. Proof beyond a reason-
      able doubt is not required.” See Liberman v. State, 26
Neb. 464.
123 Neb. at 863, 244 N.W. at 799-800.
                             - 330 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

   The specific issue in McLaughlin was whether keeping
racetrack gambling devices in a place of business, which was
prohibited by ordinance, was a civil or criminal proceeding,
only the latter of which would have entitled the defendant to
a jury trial. In finding no State counterpart to the city ordi-
nance on harboring racetrack devices, the court held: “It is
not argued, nor are we able to find, that keeping race track
gambling devices, as in this case, is other than a violation of
city ordinances, and, therefore, defendant was not entitled to
a trial by a jury.” McLaughlin, 123 Neb. at 863, 244 N.W.
at 800.
   Later cases support the rule espoused in McLauglin, supra.
See, e.g., State v. Warren, 162 Neb. 623, 625, 76 N.W.2d 728,
730 (1956) (holding “charge made against defendant is not an
offense by any statute of this state. This is a civil proceed-
ing to recover a penalty for the violation of an ordinance”).
As such, in order for us to determine whether Meints’ viola-
tion of § 16-623 of the City of Beatrice’s code was a civil or
criminal proceeding, we must determine whether the subject
matter in § 16-623 is made criminal by the laws of the State
of Nebraska.
   In State v. Meints, 21 Neb. Ct. App. 805, 815, 844 N.W.2d 85,
94 (2014), the Court of Appeals quoted § 16-623, which at that
time provided:
      “It shall be unlawful for any person to park, store, leave
      or permit the parking, storing or leaving of any junked
      motor vehicle, or parts of a motor vehicle, on private
      property within the city for a period of time in excess of
      twenty-one (21) days. It shall be unlawful for any person
      in charge or control of any private property within the
      city, whether as owner, tenant, occupant, lessee or other-
      wise, to allow any motor vehicle which has been unreg-
      istered for more than twenty-one (21) days to remain
      upon any private property. Any motor vehicle allowed to
      remain on private property in violation of this subsection
      shall constitute a nuisance and shall be abated.”
                             - 331 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

For Meints to prevail on his theory that violation of this ordi-
nance is civil in nature, he must demonstrate that the conduct
described in § 16-623 does not embrace conduct made crimi-
nal by the laws of the State of Nebraska.
   We first note that Meints takes the opposite position now
than he took in Meints, 21 Neb. Ct. App. at 816, 844 N.W.2d at
95, wherein he argued that § 16-623 was “invalid because it
criminalizes conduct which is not criminal under the Nebraska
Revised Satutes.” We further note that the county court and
reviewing courts treated the proceeding in Meints, supra, as a
criminal proceeding, including applying the beyond a reason-
able doubt standard, reviewing alleged errors in connection
with a motion to suppress evidence, reviewing the sufficiency
of evidence under the criminal standard, and reviewing an
alleged claim of double jeopardy. In direct response to Meints’
assignment of error in Meints that the City of Beatrice was for-
bidden from “criminaliz[ing] that which is not criminal” under
the statutes, we held:
         The city is authorized by Neb. Rev. Stat. § 18-1720
      (Reissue 2012) to “define, regulate, suppress and prevent
      nuisances, and to declare what shall constitute a nuisance,
      and to abate and remove the same.” The Nebraska statutes
      do not address or regulate the placement or open storage
      of unlicensed, unregistered, or junk motor vehicles upon
      private property. This falls within the discretion of the
      city, as authorized by § 18-1720. In addition, the district
      court also notes that a similar ordinance regulating and
      prohibiting junked vehicles was upheld by the Nebraska
      Supreme Court in Village of Brady v. Melcher, 243 Neb.
728, 502 N.W.2d 458 (1993). The general rule is that
      courts should give great deference to a city’s determina-
      tion of which laws should be enacted for the welfare of
      the people. See Giger v. City of Omaha, 232 Neb. 676,
      442 N.W.2d 182 (1989).
21 Neb. Ct. App. at 818, 844 N.W.2d at 95, 96. In so holding, we
implicitly held that via Neb. Rev. Stat. § 18-1720 (Reissue
                            - 332 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                  CITY OF BEATRICE v. MEINTS
                     Cite as 27 Neb. Ct. App. 325

2012), § 16-623 of the City of Beatrice’s code embraced con-
duct made criminal by the laws of the State of Nebraska.
   Because we find that § 16-623 is a criminal ordinance and
that a criminal charge and process involving § 16-623 is a
criminal proceeding, Meints’ convictions and judgments under
§ 16-623 were subject to execution under § 29-2407. Further,
because the explicit language in § 29-2407 provides that “[n]o
property of any convict shall be exempt from execution issued
upon any such judgment,” we hold that the district court did
not err in denying Meints’ notice of hearing and claim for
exemptions in connection with this execution. Further, because
we find that Meints was not entitled to exemptions in con-
nection with execution on a criminal judgment, we find that
Meints’ argument that pursuing his property would be “futile”
because its “assessed value . . . was less than twenty-five
(25%) percent of the exemptions” is without merit. Brief for
appellant at 8.
                       Dormant Judgment
   Meints finally argues that the district court erred in not
finding that the judgments upon which the City of Beatrice
sought execution were dormant. In support of this argument,
Meints argues that under Neb. Rev. Stat. § 25-1542 (Reissue
2016), “a judgment becomes dormant if no execution is taken
out within five (5) years of the judgment date.” Brief for
appellant at 9. But just like his claim for exemptions, Meints
is citing to a statute which governs execution on civil judg-
ments. As stated above, Meints was convicted, and judgment
was rendered, under a criminal proceeding. When a lien is the
result of a criminal judgment, the rule governing dormancy is
different. The version of § 29-2407 in effect at the pertinent
time provided that “[t]he lien on real estate of any such judg-
ment for costs shall terminate as provided in section 25-1716.”
Neb. Rev. Stat. § 25-1716 (Reissue 2016) provides, in perti-
nent part:
         The judgment for unpaid court costs in any court of
      this state shall cease to be a lien on real estate unless
                             - 333 -
         Nebraska Court of A ppeals A dvance Sheets
              27 Nebraska A ppellate R eports
                   CITY OF BEATRICE v. MEINTS
                      Cite as 27 Neb. Ct. App. 325

      action has been brought thereon within (1) five years after
      the latest partial payment has been made thereon, or (2)
      five years after such case becomes inactive or is closed by
      final judgment.
   [4] A criminal sentence is not considered a final judgment
until the entry of a final mandate from an appellate court, if
an appeal has been taken. State v. White, 256 Neb. 536, 590
N.W.2d 863 (1999); Jones v. Clark, 253 Neb. 161, 568 N.W.2d
897 (1997); State v. Schrein, 247 Neb. 256, 526 N.W.2d 420
(1995). The 5-year term under § 25-1716 began to run in
March 2015, when the mandate was entered on Meints’ judg-
ments and the judgments became final. The City of Beatrice’s
executions on those judgments were commenced in 2017, well
within the lifespan of the judgment liens. Meints’ assignment
of error is without merit.
                        CONCLUSION
   Having found that Meints has no standing to raise Reinke’s
claim and that his other assignments of error are without merit,
we affirm.
                                                    A ffirmed.